COURT OF APPEALS OF VIRGINIA

Present: Judges Frank, Kelsey and Senior Judge Willis
Argued at Chesapeake, Virginia


MICHAEL FREDERICK JONES
                                            MEMORANDUM OPINION * BY
v.      Record No. 2003-02-1                JUDGE D. ARTHUR KELSEY
                                                MARCH 18, 2003
REBECCA LYNN WEBB JONES


                 FROM THE CIRCUIT COURT OF YORK COUNTY
                     N. Prentis Smiley, Jr., Judge

             Roy H. Lasris (Lasris & Vannan, P.C., on
             briefs), for appellant.

             James A. Carter, II, for appellee.


        Michael F. Jones contends that the trial court lacked

jurisdiction under Code § 20-97 to adjudicate this divorce

proceeding because his wife, Rebecca L. Jones, was not a

Virginia domiciliary during the six months preceding her filing

of the bill of complaint.      Finding no error in the trial court's

decision, we affirm.

                                  I.

        Michael and Rebecca Jones were married in Tennessee in

1994.     They lived in Tennessee at the time of the marriage, and

both became employees of Cable Com, Inc.     In 1998, the parties

purchased a home in Lancing, Tennessee.     At about the same time,


     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
Cable Com transferred them to Florida.    They lived in the

Lancing home "for maybe twelve nights total" before moving to

Florida.

     While in Florida, the couple obtained a bank account at a

local branch of NationsBank (now Bank of America) and purchased

a boat, which they registered in Florida.   The couple, however,

retained their Tennessee drivers' licenses and vehicle

registration.   They also listed their Lancing house as their

home of record for employment purposes.

     In 1999, the couple accepted an assignment to a Cable Com

job in Virginia.   As far as Rebecca knew, the Cable Com contract

in Virginia was "indefinite [in] nature."   As a result, she

intended to "remain in Virginia indefinitely" until her job

required her to move again.   Michael and Rebecca rented a house

in Williamsburg for approximately one year and transferred their

bank account to a local Virginia branch of NationsBank.   Rebecca

testified that she intended to pay income tax on her Virginia

taxable income, though no evidence of actual payment appears in

the record.

     On August 5, 2000, Michael moved out of the Williamsburg

home and later moved back to Tennessee.   Rebecca remained in

Virginia and moved into an apartment with a one-year lease term.

     On August 11, 2000, Rebecca filed a bill of complaint for

divorce a vinculo matrimonii in York County Circuit Court.      She

alleged, among other things, that she had "been an actual bona

                               - 2 -
fide resident and domiciliary of the Commonwealth of Virginia

for at least six (6) months next preceding the commencement of

this suit."   Michael filed an answer unconditionally admitting

this allegation.

     Four months later, during a pendente lite hearing in

December 2000, Rebecca sought exclusive possession of the

Lancing house.   During the hearing, Rebecca stated her desire to

return to Tennessee when her job assignment in Virginia ended.

Based on this contention, Michael objected to jurisdiction

pursuant to Code § 20-97, which provides that "[n]o suit for

annulling a marriage or for divorce shall be maintainable,

unless one of the parties is and has been an actual bona fide

resident and domiciliary of this Commonwealth for at least six

months preceding the commencement of the suit."   The trial court

deferred ruling and directed that Rebecca be deposed on the

issue of domicile.

     During her deposition, Rebecca acknowledged that Tennessee

was still her home of record for employment purposes.   She also

retained her Tennessee driver's license, renewed her automobile

registration in Tennessee, and identified Tennessee as the place

where she kept her vehicle for insurance purposes.

     Despite repeatedly referring to Tennessee as her "home,"

Rebecca clarified that she considered Tennessee to be her "heart

home," the place she was "born and raised."   In this sentimental

sense, she explained, "home will always be Tennessee . . . [n]o

                               - 3 -
matter where I'm at."       "That is where I grew up.   But I live

here."   With respect to the house in Lancing, Rebecca explained

that she and her husband "have never lived there" and used it

mostly as a vacation home.      All utility bills for the Lansing

house were sent to the couple's Virginia address.

     When directly questioned about her intent when she came to

Virginia, Rebecca testified:

           Q:   Okay, when you first came to Virginia,
                did you consider Virginia then to be
                your home?

           A:   Yeah.

           Q:   Okay. And so on October 8th of 1999,
                you believe you established a
                residency, a domicile in Virginia?

           A:   Yes.    We leased a house here.

                *       *       *     *     *     *      *

           Q:   All right. When you filed the Bill of
                Complaint in Virginia, did you intend
                to be a Virginia resident and
                domiciliary and to use the court of
                Virginia when you filed for divorce
                here?

           A:   Yeah.

           Q:   And why did you do that?

           A:   Because I live here. I mean, I can't
                go back to Tennessee, you know, and –
                that doesn't make any sense. I live
                here.

Rebecca also testified that, after her separation, Cable Com

gave her an opportunity to move to California, Kansas, or




                                    - 4 -
Louisiana.    When she learned that Michael was leaving the state,

Rebecca elected to remain in Virginia.

     At a later ore tenus hearing, the trial court reviewed

Rebecca's deposition and took additional testimony on the

domiciliary issue.   At the conclusion of the hearing, the court

overruled Michael's objection to jurisdiction and found, "upon

consideration of the testimony and the depositions," that

Rebecca met the requirements of Code § 20-97.

                                 II.

     For purposes of Code § 20-97, the "determination of

domicile and bona fide residence is a mixed question of law and

fact, reviewable on appeal."     Adoteye v. Adoteye, 32 Va. App.

221, 226, 527 S.E.2d 453, 456 (2000).        Though the "fact finding

component of that determination is given deference," we review

the law component de novo.     Id.     Applying this standard of

review, we find no error in the trial court's ruling.

     "Domicile contemplates living in a place with the intent to

remain there permanently or for an indefinite period of time."

Adoteye, 32 Va. App. at 226, 527 S.E.2d at 455-56 (quoting Rock

v. Rock, 7 Va. App. 198, 202, 372 S.E.2d 211, 213 (1988)).         Once

acquired, domicile "continues to exist until another is acquired

elsewhere."    Talley v. Commonwealth, 127 Va. 516, 520, 103 S.E.

612, 614 (1920).   To acquire a new domicile, "there must be an

actual abandonment of the old domicile, coupled with an intent


                                 - 5 -
not to return to it, and also a new domicile acquired at another

place, which can only be done by the union of intent and

personal presence."   Id.   "Intent is to be inferred from

declarations and from conduct."    Guilfoil v. Hayes, 169 Va. 548,

556, 194 S.E. 804, 807 (1938) (quoting Bowen v. Commonwealth,

126 Va. 182, 190, 101 S.E. 232, 234 (1919)).   When in conflict,

evidence of "acts and conduct showing intent" may outweigh

inconsistent "declarations or expressions of intent."     Id.

     Under Code § 20-97, the requisite intent to be a Virginia

domiciliary must exist during the six-month period immediately

preceding the commencement of the suit.   If Rebecca genuinely

had this intent but decided to abandon her Virginia domicile the

day after filing suit, she nonetheless would satisfy the

statutory requirements under Code § 20-97.   Our focus,

therefore, must be on Rebecca's intent during the six months

preceding the filing of her divorce complaint.

     We begin with Rebecca's declarations of domiciliary intent.

In 1999, she left an ongoing job in Florida to come to Virginia.

Rebecca testified that she "established a residency, a domicile"

in Virginia and considered it to be her new home.   The trial

court could, and no doubt did, discount her sentimental remarks

about Tennessee as merely an expression of an emotive bond with

that state —— the place where she was born and raised.

     In addition to reviewing Rebecca's deposition, the trial

court heard additional testimony at the ore tenus hearing.      No

                                - 6 -
transcript of that hearing appears in the record.      The trial

court's statement of facts, however, states that its decision

rested on "consideration of the testimony and the depositions."

We place great weight on a chancellor's ore tenus findings,

which are "peculiarly entitled to respect for he saw the

parties, heard the witnesses testify and was in closer touch

with the situation than the [appellate] Court, which is limited

to a review of the written record."       Ferguson v. Grubb, 39

Va. App. 549, 557, 574 S.E.2d 769, 772 (2003) (citations and

internal quotation marks omitted).

     We next turn to Michael's declarations concerning Rebecca's

domiciliary intent.   In the trial court, Michael made an

unqualified admission in his responsive pleading of Rebecca's

Virginia domiciliary status.     Michael argues on appeal, and we

certainly agree, that he cannot consent to subject matter

jurisdiction of the court. 1    The trial court, however, did not

treat Michael's concession as a waiver of his challenge to

jurisdiction.   Nor do we.     It is simply an evidentiary admission

by a litigant to be given whatever weight the fact finder


     1
       See generally Commonwealth v. JOCO Found., 263 Va. 151,
160, 558 S.E.2d 280, 284 (2002); Nelson v. Warden, 262 Va. 276,
281, 552 S.E.2d 73, 75 (2001). It is because subject matter
jurisdiction "involves a court's power to hear a case" that
challenges to it "can never be forfeited or waived." United
States v. Cotton, 535 U.S. 625, 122 S. Ct. 1781, 1785 (2002).




                                  - 7 -
determines just —— much like a party admission in a deposition

or one made from the witness stand.     Cf. Davis v. Davis, 206 Va.

381, 384, 143 S.E.2d 835, 837 (1965) ("Thus corroborated, the

testimony of both the parties to the suit was entitled to be

given practical effect, especially since there is not the

slightest suggestion of collusion in the record.").

     After all, at the time of the admission, Michael knew of

the Tennessee vacation home, the vehicle registration, and the

discussions he had with his wife about the move to Virginia.

Knowing that, Michael still admitted without qualification that

she was a Virginia "resident and domiciliary" during the six

months prior to the divorce complaint.    If Rebecca's intent were

different, Michael was certainly in a position to know.    We thus

find his admission has evidentiary weight and can be considered

along with the other facts of the case.

     Finally, we consider Rebecca's conduct as it relates to her

domiciliary intent.    We agree with Michael that her Tennessee

vehicle registration, her employment home of record, her

sentimental attachment to Tennessee, and similar facts together

raise a permissible inference that Virginia was a temporary

sojourn for Rebecca.   We do not believe, however, that this

inference —— however strong it may be —— precludes as a matter

of law the finding of Virginia domiciliary status given the

other facts and circumstances in this case.    In themselves,

these discordant facts are not enough to require a fact finder

                                - 8 -
to disbelieve Rebecca's declared intent and those additional

circumstances (such as Michael's concession) that corroborate

her domiciliary intent.

                              III.

     In sum, the evidence supports the trial court's conclusion

that Rebecca Jones was a domiciliary of Virginia during the six

months preceding the filing of her complaint.   For this reason,

the trial court correctly concluded that it had jurisdiction

under Code § 20-97 to adjudicate this divorce case.

                                                        Affirmed.




                              - 9 -